 1   Jeffrey H. Ochrach [SBN 131027]
     Ochrach Law Group
 2   Rocklin Professional Building
 3   5701 Lonetree Blvd., Ste. 213
     Rocklin, California 95765
 4   Telephone: 916-626-6880
     Facsimile: 916-626-3331
 5   Email: jeffochrach@ochrach.com
 6   Attorney for Karra and Christopher Crowley
 7   and Crowley Properties

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
       FOR THE EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10

11
      KARRA CROWLEY, ET AL.,                              No. 2:21-cv-00778-MCE-JDP
12
                             Plaintiffs,                  STIPULATION AND ORDER
13                                                        FOR EARLY THIRD PARTY
              v.                                          DISCOVERY
14
      TANYA DANIELLE FAISON, ET AL.
15
                             Defendants.
16

17
            IT IS HEREBY STIPULATED AND AGREED by and between the parties to the above-
18
     entitled action, by their respective counsel, as follows:
19
20          1. This action arises out of Defendants publishing emails purportedly drafted and

21                 sent by Plaintiff Karra Crowley to Defendants. (See Complaint, ¶¶ 10, 11.)
22                 Plaintiffs allege they did not draft or send the subject emails and that Defendants’
23
                   posting of the emails, as well as their other postings, defamed and damaged
24
                   Plaintiffs.
25
            2. All parties seek to determine the source of the subject emails – both as a factual
26

27                 matter and with the expectation that the perpetrator will be named as a defendant

28                 herein.

                              Stipulation and Order for Third Party Discovery
                                                Page 1 of 2
 1         3. The parties agree that good cause exists for permitting the parties to serve
 2            subpoenas on third parties, including Google, prior to the Rule 26(f) meeting to
 3            discover the identity of the sender of the subject emails.
 4         4. Accordingly, the parties agree, and seek an order, that third party discovery
 5            may commence immediately.
 6         5. By entering into this stipulation, Defendants do not submit to the jurisdiction
 7            of the court in this case and do not waive any objects to the propriety of service
 8            of the summons and complaint on them.
 9

10   Dated: May 7, 2021                          OCHRACH LAW GROUP
11

12                                               _______________/s/__________________
                                                 Jeffrey H. Ochrach
13                                               Attorney for Karra and Christopher Crowley
14                                               and Crowley Properties

15

16
     Dated: May 7, 2021                          LAW OFFICE OF MARK E. MERIN
17

18
                                                 _______________/s/__________________
19                                               Mark E. Merin
                                                 Attorney for Tanya Danielle Faison and
20                                               Black Lives Matter Sacramento
21

22         IT IS SO ORDERED.
23   Dated: May 12, 2021
24

25

26

27

28

                          Stipulation and Order for Third Party Discovery
                                            Page 2 of 2
